We think that the statute is susceptible to the reasonable interpretation given to it by the learned court at Special Term. It would appear, however, that the ease could properly be removed to Warren County on the ground of convenience. Order unanimously affirmed, with $20 costs and disbursements to the respondents, with leave to the appellant to move for a change of venue on the ground of convenience. Present — Peck, P. J., Dore, Cohn, Breitel and Bastow, JJ. [204 Misc. 181.] [See post, p. 793.]